Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Status of Claims
	Original patent claims 1-27 have been canceled.  
New claims 28-63 are pending.

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration states that the reissue is broadening but does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  A general statement, e.g., that all claims are broadened (“claims 1-27”), is not sufficient to satisfy this requirement.  See MPEP 1414 II.



Claims 1-63 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Consent
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

	A Consent was filed 17 May 2021 and signed by the inventor Garrett Hill as a “Consultant.”  The Consent of assignee must be signed by a party authorized to act on behalf of the assignee. For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record. Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization (e.g., president, vice-president, secretary, treasurer, chairman of the board of directors), or a person who makes a statement of authorization to act on behalf of the assignee.  See MPEP 324.  As Mr. Hill is not a person in the organization having apparent authority to sign on behalf of the organization, nor has he made a statement of authorization, the Consent is improper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 33 recites that the “first type of plasma is coextensive with the second type of plasma.”  Applicant points to col.2, lines 15-21 and Figures 8-10 as providing support for this claim.  Column 2 of the specification of the ‘303 patent states only that the plasma reformers “are built serially downstream another reformer.”  Similarly, Figures 8-10 all illustrate serially arranged reformers.  This serial arrangement appears to be the interpretation of “coextensive” patent owner intends.  However, this interpretation is confusing because it doesn’t match the known meaning of “coextensive.”
The term “coextensive” is customarily defined as “extending over the same space or time; corresponding exactly in extent”1; “having the same spatial or temporal scope or boundaries”2; or “equal or coincident in space, time, or scope.”3 The serially arranged reformers of the ‘303 patent do not have the same spatial boundaries nor do they extend over the same space.  Thus, the serially arranged reformers are not coextensive.  
However, for purposes of this examination the term “coextensive” will be interpreted as being serially arranged, as illustrated by Figures 8-10 of the ‘303 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28, 29, 31-34, 39-41, 47, 51, 53, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/43102 to Raybone et al. (hereinafter Raybone).

    PNG
    media_image1.png
    262
    866
    media_image1.png
    Greyscale
	With respect to claims 28 and 51, Raybone teaches a method of reforming ICE exhaust gases containing carbonaceous particulates and NOx wherein a stream is directed through inlet 103 into a first reaction zone 100, generating a first type of plasma at 106 and a second type of plasma at 112, directing an exhaust out of the reaction zone through outlet 104.  As to the type of plasma generated in the two plasma reactors, Raybone discloses that “[p]referably, the plasma excited in the second reactor chamber also is of the non-thermal type.  The means for establishing non-thermal plasmas in one, other or both of the reactor chambers may comprise” a variety of different plasma generator types.  See page 11, lines 6-19.  Thus, Raybone clearly teaches that each reactor may comprise a different type of plasma generator and the choice of any of the non-thermal plasmas disclosed by Raybone would have been obvious as being among a limited number of plasma types taught by Raybone to be suitable for the intended purpose.
As to the step of reforming the exhaust, Raybone teaches that the second plasma generator produces activated hydrocarbons (product) and precipitates/N2 (waste).  See page 13, lines 17-22 and page 15, lines 5-7.
	As to claim 29, Raybone teaches that the stream comprises a hydrocarbon, added through inlet 121 and/or 115.  See page 6, line 31 to page 7, line 7.
	With respect to claims 31-33, as shown in the Figure above the first and second types of plasma are in linear sequence.  
	As to claims 34 and 53, Raybone teaches one or both of the non-thermal plasmas may be a DBD plasma (page 11, lines 9-19; page 12, line 30 to page 13, line 15).
	With respect to claims 39-41, 47, and 58, Raybone discloses treating the gas stream with two plasmas but does not teach generating a third type of plasma.  However, it would have been obvious to duplicate the step of reforming the gas with plasma to remove any lingering contaminants.  Only the expected results would have been achieved.  

Claim(s) 30 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybone as applied to claim 28 and 51 above, and further in view of US 8,272,206 to Lee et al. (hereinafter Lee).
	Raybone does not teach that a product is hydrogen.
	Lee discloses a method and apparatus for plasma treatment of particulates in ICE exhaust.  Like Raybone, Lee teaches mixing engine exhaust 163 with hydrocarbons 176 in a plasma reactor 150.  The reformed gas 243 is exhausted through a particulate trap 30.  Lee discloses that addition of the hydrocarbon to the plasma reactor creates 
    PNG
    media_image2.png
    610
    602
    media_image2.png
    Greyscale
“pre-oxidation materials,” particularly H2 and CO, which contribute heat to the oxidation catalyst 32 of the DPF trap 30.  See col.7, lines 37-67.  
Raybone discusses the same process of plasma activation or “partial oxidation” of hydrocarbon.  See page 9, lines 22-29.  Although Raybone does not name the products created by the partial-oxidation of the hydrocarbon, it is clear from Lee that these products include at least H2 and CO.  However, if Raybone does not disclose plasma activation of hydrocarbon intrinsically produces H2 and CO, it would have been obvious to create these pre-oxidation materials as disclosed by Lee, in order to contribute heat to the oxidation catalyst so as to burn the collected particulates thereon.

Claim(s) 35, 54, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybone as applied to claims 28 and 51 above, and further in view of US 7,025,939 to Hall et al. (hereinafter Hall).
	Raybone discloses that the first plasma reactor is a non-thermal plasma generator such as a DBD reactor, “filled with a bed of gas permeable dielectric material” (page 5, lines 19-21) but does not disclose a first electrode nested within a second electrode.  Hall teaches a dielectric barrier plasma reformer for diesel exhaust gas 
    PNG
    media_image3.png
    422
    975
    media_image3.png
    Greyscale
including a first electrode 5 nested within a second electrode 6, wherein the first electrode comprises a dielectric layer 3 between the first and second electrode.
	As Hall teaches that the DBD reformer is effective in reducing gaseous and particulate emissions, the same problem solved by the reformer of Raybone, it would have been obvious to use the nested electrode arrangement of Hall in the reactor of Raybone.  

Claim(s) 46, 49, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybone as applied to claim 28 above, and further in view of GB 2282738 to Bayliss et al. (hereinafter Bayliss).

    PNG
    media_image4.png
    1102
    426
    media_image4.png
    Greyscale
	Raybone fails to teach a magnetic field gradient overlapping the first type of plasma or a first electrode arranged coaxially with a second electrode.  However,  Raybone discloses that the plasma generator is one of a pellet bed discharge, a corona discharge, a silent discharge, a DBD discharge, or a surface discharge.  See page 12, line 17 to page 13, line 3.  Raybone particularly discloses that the corona discharge device described by Bayliss is suitable for use with the invention.  Bayliss discloses the use of a magnetic field overlapping a corona discharge plasma, for the purpose of bending the corona discharge streamers, so as to increase their length and decrease the “dead space” within the treatment chamber thereby increasing efficiency of treatment.  See page 1, lines 19-24 and page 6, lines 5-19.  The corona plasma generator is formed by a first electrode 18 arranged coaxially with a second electrode 12.  
	It would have been obvious to one in the art to employ the corona discharge plasma generator and magnetic field of Bayliss in the invention of Raybone, as Bayliss describes the use thereof for gas treatment and because Raybone specifically names the Bayliss apparatus as appropriate for use as the first plasma reactor.
Claim(s) 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raybone in view of Hall and Bayliss.
Raybone teaches a plasma device including a reaction zone 100 having a first plasma generator 106 and a second plasma generator 112.  Raybone is silent as to use of coaxial electrodes specifically but does disclose that both plasmas are of the non-thermal type.  “Preferably, the plasma excited in the second reactor chamber also is of the non-thermal type.  The means for establishing non-thermal plasmas in one, other or both of the reactor chambers may comprise” a variety of different plasma generator types, including DBD and corona discharges.  See page 11, lines 6-19; page 12, line 30 to page 13, line 3.  Thus, Raybone clearly teaches that each reactor may comprise a different type of plasma generator.  
Raybone discloses that the first plasma reactor is a non-thermal plasma generator such as a DBD reactor, “filled with a bed of gas permeable dielectric material” (page 5, lines 19-21) but does not disclose first and second coaxial electrodes.  Hall teaches a dielectric barrier (DBD) plasma reformer for diesel exhaust gas including a first electrode 5 coaxial with second electrode 6, wherein the first electrode comprises a dielectric layer 3 between the first and second electrode.  See Figure 1.
	As Hall teaches that the DBD reformer is effective in reducing gaseous and particulate emissions, the same problem solved by the reformer of Raybone, it would have been obvious to use the coaxial electrode arrangement of Hall as the first plasma generator of Raybone.  
	Raybone particularly discloses that the corona discharge device described by Bayliss is suitable for use with the invention.  It would have been obvious to one in the art to employ the corona discharge plasma generator of Bayliss in the invention of Raybone as the second plasma generator, as Bayliss describes the use thereof for gas treatment and because Raybone specifically names the Bayliss apparatus as a suitable non-thermal reactor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-34, 38, 43, 49-53, 55, and 59-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 31-33, 42, 45-47, and 54 of copending Application No. 17/324933 (hereinafter the ‘933 application) in view of Raybone.
With respect to claims 28, 29, and 51, the ‘933 application claim 28 recites a method of treating/reforming a hydrocarbon stream with a first and second plasma within a reaction zone and precipitating a particulate (waste) from a treated hydrocarbon stream.  The ‘933 claim doesn’t recite forming a product or directing an exhaust out of the reaction zone.  However, the step of directing an exhaust out of the reaction zone would have been obvious in order to permit the treatment of incoming exhaust.
Raybone teaches a method of reforming ICE exhaust gases containing carbonaceous particulates and NOx wherein a stream is directed through inlet 103 into a first reaction zone 100, generating a first type of plasma at 106 and a second type of plasma at 112, and directing an exhaust out of the reaction zone through outlet 104. Raybone further discloses that the second plasma generator produces activated hydrocarbons (product) and precipitates/N2 (waste).  See page 13, lines 17-22 and page 15, lines 5-7.
It would have been obvious to use the second plasma of the ‘933 application to generate activated hydrocarbons, a product, in the method of the ‘933 claim because Raybone discloses that the activated hydrocarbons reduce NOx in the exhaust gases to N2, a desired outcome in the treatment of exhaust gases.
The limitation of claims 30 and 52 are recited in claim 31 of the ‘933 application.
As to claims 31-33, claim 28 of the ‘933 application recites treating the gas with a first a second plasma but does not recite that the plasmas are sequential or linear.
Raybone teaches sequential and linearly arranged first 106 and second plasma generators 112.  As can be seen in the figure of Raybone, the generators are arranged along the same axis.  It would have been obvious to arrange the plasma generators of the ‘933 claim in the same manner to achieve the efficient gas treatment disclosed by Raybone.
With respect to claims 34 and 53, the ‘933 application does not recite the type of plasma used in the reactors. Raybone discloses that non-thermal plasmas, such as DBD, are successfully used in the reactors for exhaust gas treatment.  For this reason, it would have been an obvious choice for the first plasma of the ‘933 application claim.
Claims 38 and 43 are met by the limitations of claims 32 and 43 of the ‘933 application.
The limitations of claims 49 and 50 are recited by claim 45 of the ‘933 application.
The limitations of claim 55 are met by claim 32 of the ‘933 application.
With respect to claim 59, claim 46 of the ‘933 application recites all the limitations of the claim but does not recite that the two sets of electrodes generate different types of plasmas.  However, Raybone discloses sequential plasma reactors wherein each reactor generates a different type of plasma.  For example, Raybone discloses that “[p]referably, the plasma excited in the second reactor chamber also is of the non-thermal type.  The means for establishing non-thermal plasmas in one, other or both of the reactor chambers may comprise” a variety of different plasma generator types.  See page 11, lines 6-19.  Thus, Raybone clearly teaches that each reactor may comprise a different type of plasma generator.  It would have been obvious to use a different type of plasma in each of the reactors of the ‘933 application claim as Raybone has disclosed that doing so is suitable for gas treatment. 
As to claim 60, the ‘933 application claim does not recite that one set of electrodes is upstream of the other.  However, this arrangement is taught by Raybone and would have been obvious in the ‘933 application claim as being shown by Raybone to be effective for gas treatment.
The limitations of claims 61 and 62 are recited by claims 54 and 47 of the ‘933 application.
This is a provisional nonstatutory double patenting rejection.
Claims 35, 54, and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 17/324933 in view of Raybone and Hall.
The combination of Raybone with claim 28 of the ‘933 application discloses a DBD plasma but does not teach the structure of the plasma generator electrodes. Hall teaches a dielectric barrier plasma reformer for diesel exhaust gas including a first electrode 5 nested within a second electrode 6, wherein the first electrode comprises a dielectric layer 3 between the first and second electrode.
	As Hall teaches that the DBD reformer is effective in reducing gaseous and particulate emissions, the same problem solved by claim 28 of the ‘933 application and the reformer of Raybone, it would have been obvious to use the nested electrode arrangement of Hall in the reactor of the ‘933 application claim.  
This is a provisional nonstatutory double patenting rejection.

Claims 28, 29, 31-34, 39-41, 43, 51-53, and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-37 and 43 of copending Application No. 17/324846 (hereinafter the ‘846 application) in view of Raybone.
The limitations of claims 28, 29, and 51 are substantially recited by claim 33 of the ‘846 application.  The ‘846 application does not specifically recite forming waste, which is exhausted from the reaction zone along with the product.  However, the step of directing an exhaust out of the reaction zone would have been obvious in order to permit the treatment of incoming exhaust.
As to forming waste, Raybone teaches a method of reforming ICE exhaust gases containing carbonaceous particulates and NOx wherein a stream is directed through inlet 103 into a first reaction zone 100, generating a first type of plasma at 106 and a second type of plasma at 112, directing an exhaust out of the reaction zone through outlet 104. Raybone further discloses that the second plasma generator produces activated hydrocarbons (product) and precipitates/N2 (waste).  See page 13, lines 17-22 and page 15, lines 5-7.  The ‘846 application claims recite treating a hydrocarbon stream, which as disclosed by Raybone, will create a waste of at least precipitates.
As to claims 31-33, claim 33 of the ‘846 application recites treating the gas with a first and a second plasma but does not recite that the plasmas are sequential or linear.
Raybone teaches sequential and linearly arranged first 106 and second plasma generators 112.  As can be seen in the figure of Raybone, the generators are arranged along the same axis.  It would have been obvious to arrange the plasma generators of the ‘846 claim in the same manner to achieve the efficient gas treatment disclosed by Raybone.
The limitations of claims 39-41 and 43 are recited by claims 34-37 of the ‘846 application.
The limitations of claim 52 are recited by claim 43 of the ’846 application.
With respect to claim 53, the ‘846 application does not recite the type of plasma used in the reactors. Raybone discloses that non-thermal plasmas, such as DBD, are successfully used in the reactors for exhaust gas treatment.  For this reason, it would have been an obvious choice for the first plasma of the ‘846 application claim.
The limitations of claim 58 are recited by claim 35 of the ‘846 application.
This is a provisional nonstatutory double patenting rejection.

Claims 35, 54, and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of copending Application No. 17/324846 in view of Raybone and Hall.
The combination of Raybone with claim 33 of the ‘846 application discloses a DBD plasma but does not teach the structure of the plasma generator electrodes. Hall teaches a dielectric barrier plasma reformer for diesel exhaust gas including a first electrode 5 nested within a second electrode 6, wherein the first electrode comprises a dielectric layer 3 between the first and second electrode.
	As Hall teaches that the DBD reformer is effective in reducing gaseous and particulate emissions, the same problem solved by claim 33 of the ‘846 application and the reformer of Raybone, it would have been obvious to use the nested electrode arrangement of Hall in the reactor of the ‘846 application claim.  
This is a provisional nonstatutory double patenting rejection.

Claims 59 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54, 57, and 58 of copending Application No. 17/319466 (hereinafter ‘the 466 application).
The limitations of claims 59 and 60 are recited by claims 54, 57, and 58 of the ‘466 application.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 36, 37, 42, 44, 45, 48, 56, and 63 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 251, set forth in this Office action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record discloses exhaust gas treatment using a variety of non-thermal plasmas but does not teach or suggest the use of a glide-arc plasma or a microwave plasma (claims 36, 37, 42, 48, 56, and 63).  Furthermore, the prior art does not teach or suggest a low pressure zone (claims 44 and 45).

Divisional Cross Reference
	According to 37 CFR 1.177(a), Patent Owner is required to amend the first line of column 1 of the specification to cross-reference the multiple divisional reissue applications filed.  See MPEP 1451.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No.       10,293,303 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/
Specialist, Art Unit 3991

Conferees:
/KRISANNE M JASTRZAB/Specialist, Art Unit 3991

/Jean C. Witz/Supervisory Specialist, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford Languages dictionary.
        2 Merriam-Webster dictionary.
        3 Dictionary.com